Case 4:19-cv-03425-JST Document 128-7 Filed 08/31/20 Page 1 of 2




         Exhibit E
         Case 4:19-cv-03425-JST Document 128-7 Filed 08/31/20 Page 2 of 2


From:                Shields, Elizabeth (SEA)
To:                  rajeshwar_n@hotmail.com; rajeshwar@alturacs.in; rajeshwar.ghoderao@gmail.com
Cc:                  Spear, Ryan (SEA); Chapman, Ellie (SEA)
Subject:             Niantic v. Global++, et al. / Request for waiver of service
Date:                Tuesday, February 25, 2020 2:00:27 PM
Attachments:         Notice of a Lawsuit and Request to Waive Service of Summons (for R. Ghoderao on behalf of defendant
                     AppHaven).pdf
                     Notice of a Lawsuit and Request to Waive Service of Summons (for defendant R. Ghoderao).pdf


Dear Mr. Ghoderao,

Enclosed are the following legal documents for your review and response:

        Notice of a Lawsuit and Request to Waive Service of Summons (for defendant R. Ghoderao)
        Notice of a Lawsuit and Request to Waive Service of Summons (for R. Ghoderao on behalf of
        defendant AppHaven)

We are also attaching other case-related documents. We sent physical copies of these documents to
you via UPS last week. Enclosed in those packages are FedEx pre-paid return labels and envelopes
for you to use.

Please do not hesitate to contact me with any questions.

Sincerely,
Elizabeth


Elizabeth Shields | Perkins Coie LLP
LEGAL PRACTICE ASSISTANT
1201 Third Avenue Suite 4900
Seattle, WA 98101-3099
D. +1.206.359.8339
F. +1.206.359.9339
E. EShields@perkinscoie.com
